Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]) and sentencing him to an indeterminate term of incarceration. Defendant’s contentions with respect to the plea proceeding underlying the original judgment are not properly before us (see People v Van Every, 26 AD3d 777 [2006]; see also People v Hall, 5 AD3d 1011 [2004]). The *1271sentence imposed upon the violation of probation is not unduly harsh or severe. Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.